Citation Nr: 1450259	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as asbestosis due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board observes that although the issue on appeal was initially characterized as entitlement to service connection for asbestosis, records in the claims file indicate that the Veteran was diagnosed with a number of respiratory diagnoses, including pulmonary emphysema and pleurisy.  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as service connection for a respiratory disorder, to include asbestosis, as reflected on the title page.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.

The Veteran stated in his March 2013 hearing testimony that he was scheduled to have chest x-rays taken of his lungs the following month.  Further, the Veteran's representative stated that the Veteran receives VA treatment for his respiratory condition.  Besides his June 2010 VA examination report and January 2011 addendum opinion, the only VA treatment records in the Veteran's claims file appear to be several entries dated in August 2010.  As there appear to be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During his June 2010 VA examination, the Veteran was diagnosed with pulmonary emphysema with no evidence of asbestos-related lung disease.  In a January 2011 addendum, the VA examiner stated that the Veteran's pulmonary emphysema was unrelated to asbestos exposure.  Further, the examiner stated that "radiologic finding is suggestive of asbestis [sic] exposure without clinical, PFT or radiologic evidence of asbestosis."  The examiner stated that asbestosis was not present.  However, the examiner did not address private treatment records in the claims file indicating that the Veteran has been diagnosed with pleurisy and pleural thickening due to asbestos exposure.  The June 2010 VA examination report is therefore inadequate as the examiner did not consider all pertinent treatment records when rendering his findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination and etiology opinion is needed to adequately address whether the Veteran does, in fact, have a current respiratory disability that is related to his conceded in-service asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Salem VA Medical Center dated from August 2010 to the present.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed respiratory condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's respiratory system. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disorder had its onset in or is etiologically related to the Veteran's active duty service, to include the Veteran's conceded in-service exposure to asbestos?  The examiner should address private treatment records in the claims file indicating that the Veteran has been diagnosed with pleurisy and pleural thickening due to asbestos exposure.  If the examiner finds that the Veteran has residuals of asbestos exposure, the examiner should offer an opinion as to whether such residuals are productive of any disability.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



